LOAN AGREEMENT


This Loan Agreement ("Agreement") is dated March 26, 2008


BETWEEN:
Green Shoe Inc. (the "Lender")



AND:
Sunberta Resources Inc. (the "Borrower")



1.           Promise to Pay


Borrower promises to pay to Lender the sum of US$50,000, and interest and other
charges stated below (altogether, the "Loan").


2.           Breakdown of Loan


Amount of Loan:                 US$50,000


Annual Rate:
10% annual interest compounded monthly on the last day of each month, with
interest accruing from April 1, 2008.



3.           Repayment


Borrower will repay the amount of the Loan upon demand.


4.           Prepayment


Borrower has the right to repay the whole outstanding amount at any time.


5.           Collection fees


If this note is placed with an attorney for collection, then Borrower agree to
pay an attorney's fee of 20% of the unpaid balance. This fee will be added to
the unpaid balance of the loan.
 

LENDER BORROWER GREEN SHOE INC.  SUNBERTA RESOURCES INC.     (signed) (signed)  
  Authorized Signature Authorized Signature